35 A.3d 375 (2012)
133 Conn.App. 357
CITIBANK (SOUTH DAKOTA) N.A.
v.
Richard M. FARINA.
No. 32670.
Appellate Court of Connecticut.
Argued January 10, 2012.
Decided January 31, 2012.
Richard M. Farina, pro se, the appellant (defendant).
Julie B. Solomon, Stamford, for the appellee (plaintiff).
GRUENDEL, LAVINE and ESPINOSA, Js.
PER CURIAM.
In this action to collect on an unpaid credit card debt of approximately $15,000, the self-represented defendant, Richard M. Farina, appeals from the trial court's denial of his motion to open and to vacate the judgment. We affirm the judgment of the trial court.
On May 12, 2009, the plaintiff, Citibank (South Dakota) N.A., filed its complaint. On October 21, 2009, the court granted the plaintiff's motion for summary judgment. The defendant timely filed an appeal in this court, which affirmed the judgment of the trial court. Citibank (South Dakota) N.A. v. Farina, 122 Conn.App. 901, 995 A.2d 649, cert. denied, 299 Conn. 901, 10 A.3d 519 (2010).
Less than two months after this court's decision was issued, the defendant filed a motion to open and to vacate the judgment. On September 2, 2010, the trial court denied the defendant's motion and sustained the plaintiff's objection to it. In its articulation of its ruling, the trial court made a finding that the issues raised by the defendant in his motion were frivolous.
Although the issues framed in the defendant's statement of issues are, on their face, cogent, his analysis of them is not. Like the trial court, we conclude that the issues raised by the defendant are frivolous. Accordingly, we affirm the judgment of the trial court.
The judgment is affirmed.